DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report by the International Search Authority have been considered.
The information disclosure statements (IDS) submitted on 01/22/2019, 08/02/2019, 01/08/2020, and 07/16/2020 are being considered by the examiner.

Drawings
The drawings were received on 01/22/2019.  These drawings are being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20150166062 A1) in view of Imai (JP 2016122308 A).
Regarding CLAIM 7, Johnson teaches, A lane change assistance apparatus comprising (autonomous lane change driver assist system; Johnson at ¶0031) a controller configured to make a determination as to whether or not a subject vehicle can change lanes (prevent a lane change by the driver of the vehicle, or may prevent a door opening by an occupant of the vehicle or the like, depending on determined objects or vehicles at or near or approaching the equipped vehicle; Johnson at ¶0036), the controller being further configured to: identify a non-recommended region in which a lane change is not recommended, on a basis of road information of a road on which the subject vehicle travels (gap/point-of-entry detection in adjacent lane; Johnson at ¶0036); calculate a travel distance required for the subject vehicle to change lanes, on the basis of the positional information and vehicle speed information of the subject vehicle (In such a situation, the system may determine when a gap between consecutive vehicles (a leading vehicle and a trailing vehicle following the leading vehicle along the same or similar path and/or in the same lane of traffic) in an adjacent lane is sufficient to begin moving over and into the adjacent lane; Johnson at ¶0041); and set a region corresponding to the travel distance in a region on a lane in which the subject vehicle travels, as the determination target region (longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance; Johnson at ¶0052); and set the determination target region on a basis of the estimated vehicle speed of the subject vehicle (the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle; Johnson at ¶0052), (the vehicle dynamics in both lateral and longitudinal dimensions are highly dependent on the actual velocity of the vehicle, the control parameters are also continuously adjusted in relation to the SV's current speed; Johnson at ¶0060), (Situation Adaptation is represented by the Parameter Scheduling module, which in every time step delivers a tuned parameter set K. This set is taking into account the situation and in particular the current velocity; Johnson at ¶0082); and{YB:00758106.DOCX }International Application Serial No. PCT/JP2016/071712Page 6 of 11Preliminary AmendmentDated: January 22, 2019 when the determination target region includes a part or all of the non-recommended region, make a determination that the subject vehicle cannot change lanes (Responsive to detected vehicles and objects and pedestrians in a determined traffic situation, the system of the present invention may control the vehicle to react to a determined hazardous condition or danger. For example, the system may move the vehicle to one side or the other, or may prevent a lane change by the driver of the vehicle; Johnson at ¶0036) and output a result of the determination (To reduce confusion about the system state and warnings without diverting too much attention from the road, audible or voice alerts may be provided; Johnson at ¶0088).
Johnson does not teach estimate a vehicle speed of the subject vehicle when traveling on the road lying ahead of the subject vehicle, on a basis of a road shape of the road lying ahead of the subject vehicle.
However, Imai discloses a target generation unit that generates a target speed that is calculated on the curvature of the route (speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route; Imai at ¶0022, speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route; Imai at ¶0061). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lane change driver assist system disclosed by Johnson to include speed control dependent upon road shape taught by Imai. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate loss of control or collision of a vehicle as road trajectories change.
Johnson does not explicitly recite the terminology "set the determination target region on a basis of the estimated vehicle speed of the subject vehicle". However, Johnson does implicitly teach a driver assist function that assist with lateral, longitudinal movement (the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle; Johnson at ¶0052), and distance maintaining with a parameter consideration of the current velocity (vehicle dynamics in both lateral and longitudinal dimensions are highly dependent on the actual velocity of the vehicle, the control parameters are also continuously adjusted in relation to the SV's current speed; Johnson at ¶0060).
In this case "when the determination target region includes a part or all of the non-recommended region, make a determination that the subject vehicle cannot change lanes" is interpreted as an area near or approaching the equipped vehicle.
Regarding CLAIM 8, Johnson also teaches, A lane change assistance method comprising (autonomous lane change driver assist system; Johnson at ¶0031): identifying a non-recommended region in which a lane change is not recommended, on a basis of road information of a road on which a subject vehicle travels (prevent a lane change by the driver of the vehicle, or may prevent a door opening by an occupant of the vehicle or the like, depending on determined objects or vehicles at or near or approaching the equipped vehicle; Johnson at ¶0036); setting the determination target region on a basis of the estimated vehicle speed of the subject vehicle (the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle; Johnson at ¶0052), (the vehicle dynamics in both lateral and longitudinal dimensions are highly dependent on the actual velocity of the vehicle, the control parameters are also continuously adjusted in relation to the SV's current speed; Johnson at ¶0060), (Situation Adaptation is represented by the Parameter Scheduling module, which in every time step delivers a tuned parameter set K. This set is taking into account the situation and in particular the current velocity; Johnson at ¶0082); and when the determination target region includes a part or all of the non-recommended region, making a determination that the subject vehicle cannot change lanes (Responsive to detected vehicles and objects and pedestrians in a determined traffic situation, the system of the present invention may control the vehicle to react to a determined hazardous condition or danger. For example, the system may move the vehicle to one side or the other, or may prevent a lane change by the driver of the vehicle; Johnson at ¶0036) and outputting a result of the determination (To reduce confusion about the system state and warnings without diverting too much attention from the road, audible or voice alerts may be provided; Johnson at ¶0088).
Johnson does not teach estimate a vehicle speed of the subject vehicle when traveling on the road lying ahead of the subject vehicle, on a basis of a road shape of the road lying ahead of the subject vehicle.
However, Imai discloses a target generation unit that generates a target speed that is calculated on the curvature of the route (speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route; Imai at ¶0022, speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route; Imai at ¶0061). It would have been obvious for one of ordinary skill in the art before the effective filing 
Johnson does not explicitly recite the terminology "set the determination target region on a basis of the estimated vehicle speed of the subject vehicle". However, Johnson does implicitly teach a driver assist function that assist with lateral, longitudinal movement (the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle; Johnson at ¶0052), and distance maintaining with a parameter consideration of the current velocity (vehicle dynamics in both lateral and longitudinal dimensions are highly dependent on the actual velocity of the vehicle, the control parameters are also continuously adjusted in relation to the SV's current speed; Johnson at ¶0060).
In this case "when the determination target region includes a part or all of the non-recommended region, make a determination that the subject vehicle cannot change lanes" is interpreted as an area near or approaching the equipped vehicle.
Regarding CLAIM 9, Johnson also teaches, A lane change assistance method comprising (autonomous lane change driver assist system; Johnson at ¶0031): identifying a non-recommended region in which a lane change is not recommended, on a basis of road information of a road on which a subject vehicle travels (prevent a lane change by the driver of the vehicle, or may prevent a door opening by an occupant of the vehicle or the like, depending on determined objects or vehicles at or near or approaching the equipped vehicle; Johnson at ¶0036); setting the determination target region on a basis of the estimated vehicle speed of the subject vehicle (the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle; Johnson at ¶0052), (the vehicle dynamics in both lateral and longitudinal dimensions are highly dependent on the actual velocity of the vehicle, the control parameters are also continuously adjusted in relation to the SV's current speed; Johnson at ¶0060), (Situation Adaptation is represented by the Parameter Scheduling module, which in every time step delivers a tuned parameter set K. This set is taking into account the situation and in particular the current velocity; Johnson at ¶0082); and when the determination target region includes a part or all of the non-recommended region, making a determination that the subject vehicle cannot change lanes (Responsive to detected vehicles and objects and pedestrians in a determined traffic situation, the system of the present invention may control the vehicle to react to a determined hazardous condition or danger. For example, the system may move the vehicle to one side or the other, or may prevent a lane change by the driver of the vehicle; Johnson at ¶0036) and outputting a result of the determination (To reduce confusion about the system state and warnings without diverting too much attention from the road, audible or voice alerts may be provided; Johnson at ¶0088).
Johnson does not teach estimate a vehicle speed of the subject vehicle when traveling on the road lying ahead of the subject vehicle, on a basis of a road shape of the road lying ahead of the subject vehicle.
However, Imai discloses a target generation unit that generates a target speed that is calculated on the curvature of the route (speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route; Imai at ¶0022, speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route; Imai at ¶0061). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lane change driver assist system disclosed by Johnson to include speed control dependent upon road shape taught by Imai. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate loss of control or collision of a vehicle as road trajectories change.
Johnson does not explicitly recite the terminology "set the determination target region on a basis of the estimated vehicle speed of the subject vehicle". However, Johnson does implicitly teach a driver assist function that assist with lateral, longitudinal movement (the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle; Johnson at ¶0052), and distance maintaining with a parameter consideration of the current velocity (vehicle dynamics in both lateral and longitudinal dimensions are highly dependent on the actual velocity of the vehicle, the control parameters are also continuously adjusted in relation to the SV's current speed; Johnson at ¶0060).
In this case "when the determination target region includes a part or all of the non-recommended region, make a determination that the subject vehicle cannot change lanes" is interpreted as an area near or approaching the equipped vehicle.
Regarding CLAIM 10, Johnson also teaches, setting an adjacent lane target region in an adjacent lane to a lane in which the subject vehicle travels; and{YB:00758106.DOCX }International Application Serial No. PCT/JP2016/071712Page 7 of 11Preliminary AmendmentDated: January 22, 2019 when the determination target region does not include the non-recommended region, making a determination as to whether or not the subject vehicle can change lanes, on a basis of the adjacent lane target region and an adjacent vehicle traveling in the adjacent lane (the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041, responsive to detection of a gap between a leading vehicle and a following vehicle in a lane adjacent to the occupied lane, is operable to control the steering system of the equipped vehicle to move the equipped vehicle towards and into the gap; Johnson at Claim 7).
In this case observing adjacent lanes for points of entry is interpreted as "setting an adjacent lane target region in an adjacent lane to a lane in which the subject vehicle travels".
Regarding CLAIM 11, Johnson also teaches, setting an adjacent lane target region in an adjacent lane to a lane in which the subject vehicle travels; and when the determination target region does not include the non-recommended region, making a determination as to whether or not the subject vehicle can change lanes, on a basis of the adjacent lane target region and an adjacent vehicle traveling in the adjacent lane (the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041, responsive to detection of a gap between a leading vehicle and a following vehicle in a lane adjacent to the occupied lane, is operable to control the steering system of the equipped vehicle to move the equipped vehicle towards and into the gap; Johnson at Claim 7).
In this case observing adjacent lanes for points of entry is interpreted as "setting an adjacent lane target region in an adjacent lane to a lane in which the subject vehicle travels".
Regarding CLAIM 12, Johnson also teaches, when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the adjacent vehicle approaching the subject vehicle as an adjacent vehicle proximity level; when the adjacent vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the adjacent vehicle proximity level is lower than the predetermined threshold, making a determination that the subject vehicle can change lanes (the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041).
(the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041), which is the functional limitation of the claim. Thus, is a case of equivalence (MPEP §2183).
Regarding CLAIM 13, Johnson also teaches, when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the adjacent vehicle approaching the subject vehicle as an adjacent vehicle proximity level; when the adjacent vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the adjacent vehicle proximity level is lower (the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041).
Johnson does not explicitly recite the terminology "when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the adjacent vehicle approaching the subject vehicle as an adjacent vehicle proximity level; when the adjacent vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the adjacent vehicle proximity level is lower than the predetermined threshold, making a determination that the subject vehicle can change lanes." However, Johnson does implicitly teach observing an adjacent lane for a point of entry/gap (the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041), which is the functional limitation of the claim. Thus, is a case of equivalence (MPEP §2183).
Regarding CLAIM 14, Johnson also teaches, when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the subject vehicle approaching the adjacent vehicle as a subject vehicle proximity level; when the subject vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the subject vehicle proximity level is lower than the predetermined threshold, making a determination that the subject vehicle can change lanes (the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041).
(the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041), which is the functional limitation of the claim. Thus, is a case of equivalence (MPEP §2183).
Regarding CLAIM 15, Johnson also teaches, when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the subject vehicle approaching the adjacent vehicle as a subject vehicle proximity level; when the subject vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the subject vehicle proximity level is lower (the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041).
Johnson does not explicitly recite the terminology "when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the adjacent vehicle approaching the subject vehicle as an adjacent vehicle proximity level; when the adjacent vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the adjacent vehicle proximity level is lower than the predetermined threshold, making a determination that the subject vehicle can change lanes." However, Johnson does implicitly teach observing an adjacent lane for a point of entry/gap (the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap, such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver, and may return the vehicle to its lane and try again at a later gap; Johnson at ¶0041), which is the functional limitation of the claim. Thus, is a case of equivalence (MPEP §2183).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Madau (US 20080169938 A1)
Lee (US 20100201816 A1)
Kim (US 20140035738 A1)
Rao (US 20090045928 A1)
Basson (US 20090063053 A1)
Brandt (US 20070179712 A1)
Fung (US 20160001781 A1)
Hinninger (US 20090243822 A1)
Luo (US 20110251768 A1)
Kuwabara (US 20140081566 A1)
Duncan (US 20150161894 A1)
Fung (US 20130226408 A1)
Ostreko (US 20100201896 A1)
Mariet (US 8676431 B1)
Higgins-Luthman (US 9014904 B2)
Bernhard (US 5521579 A)
Pawlicki (US 8665079 B2)
Hoetzer (US 9211889 B1)
Lee (US 8681016 B2)
Jhang (KR 101575298 B1)
Schmüdderich (EP 2942765 A1)
Takagi (WO 2016027351 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663